In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 16-1621
LANA CANEN,
                                                  Plaintiff-Appellant,

                                 v.

DENNIS CHAPMAN, in his individual
capacity as Deputy for the Elkhart
County Sheriff Department,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
           No. 3:14-cv-00315-RL — Rudy Lozano, Judge.
                     ____________________

  ARGUED SEPTEMBER 23, 2016 — DECIDED JANUARY 27, 2017
                ____________________

   Before RIPPLE, ROVNER, and SYKES, Circuit Judges.
    RIPPLE, Circuit Judge. Lana Canen was convicted of felony
murder on August 10, 2005 in Indiana state court. Over seven
years later, the state postconviction court vacated her convic-
tion after Detective Dennis Chapman, the state’s fingerprint
expert, recanted his trial testimony. He conceded that he mis-
takenly had identified a latent fingerprint found at the crime
2                                                       No. 16-1621

scene as belonging to Ms. Canen. The misidentification oc-
curred because Detective Chapman only was trained to com-
pare “known prints” (i.e., digital, ink, or powder fingerprint
exemplars), not “latent prints” (i.e., invisible, unknown fin-
gerprints found at a crime scene), and thus lacked the neces-
sary qualifications to identify the latent print removed from
the crime scene. At no time had he disclosed his lack of train-
ing to any party in the underlying state criminal proceeding.
      Following her release, Ms. Canen brought this action
                                                               1
against Detective Chapman under 42 U.S.C. § 1983. She
claimed that he had withheld his lack of qualification to per-
form latent fingerprint analysis and therefore had violated
Brady v. Maryland, 373 U.S. 83 (1963). The district court dis-
missed the case at summary judgment. It held that Detective
Chapman was entitled to qualified immunity. Ms. Canen then
                                    2
filed an appeal in this court.
    We now hold that the district court’s analysis was correct.
Detective Chapman’s failure to disclose that he was not
trained as a latent print examiner cannot be characterized as
a violation of any clearly established right, and, accordingly,
the doctrine of qualified immunity protects Detective Chap-
man. Moreover, to the degree that this action is premised on
the preparation or presentation of his trial testimony, absolute
immunity protects him. Accordingly, we affirm the judgment
of the district court.




1 The district court’s jurisdiction was premised on 28 U.S.C. §§ 1331,
1343(a)(3).
2   Our jurisdiction is premised on 28 U.S.C. § 1291.
No. 16-1621                                                      3

                                 I
                       BACKGROUND
                                A.
   On November 28, 2002, Helen Sailor was strangled to
death in her apartment. At the time, she was a resident of the
Waterfall Highrise Apartments in Elkhart, Indiana, which
provided housing for low-income elderly people and adults
with disabilities. Lana Canen and Andrew Royer, both recip-
ients of Social Security disability benefits, were also residents.
    During the murder investigation, the Elkhart City Police
Department (“ECPD”) found fingerprints on a number of
items in Sailor’s apartment, including a plastic container used
to hold her medication. The ECPD sent these lifts, along with
fingerprint samples from various suspects, to Detective Chap-
man of the Elkhart County Sheriff’s Department for analysis
because they knew that the Indiana State Police Laboratory
would have required substantially more time to do the anal-
ysis. Detective Chapman concluded that the latent print on the
                                                     3
container matched Ms. Canen’s left pinky finger.
    As the investigation progressed, the ECPD interviewed
Royer about Sailor’s murder. Royer made multiple incon-
sistent statements during his interviews and ultimately con-
fessed to the murder. He was charged with the crime. Some
of Royer’s statements also implicated Ms. Canen. During her
interview, Ms. Canen denied ever being in Sailor’s apartment
and, even after being told that her fingerprint was found



3Detective Chapman denies making any representations that he was an
expert in latent fingerprint analysis. R.42-2 at 28.
4                                                 No. 16-1621

there, continued to deny ever being in the apartment. Subse-
quently, the prosecutor also charged Ms. Canen in connection
with Sailor’s murder.
    Prior to her trial, the State allowed Ms. Canen’s attorney
to review the prosecutor’s entire file, including Detective
Chapman’s report. To aid in her evaluation, Ms. Canen’s at-
torney retained Charles Lambdin, a retired ECPD detective,
to analyze the latent print. He examined the print for approx-
imately thirty minutes and found two points of similarity, but
no points of difference. As a result of his examination,
Mr. Lambdin believed that Ms. Canen was possibly the
source of the print. Ms. Canen’s attorney did not seek a pre-
trial deposition of Detective Chapman, nor did he move to ex-
clude his testimony.


                              B.
    At trial, the State’s evidence against Ms. Canen focused on
testimony regarding her relationship with Royer, her false
statement that she was out of town on the day of Sailor’s mur-
der, her denial of ever having been inside Sailor’s apartment,
and Detective Chapman’s latent print identification.
    Detective Chapman’s testimony included a discussion of
his prior experience with fingerprint examinations. He de-
scribed his past experience with the FBI and his participation
in a twelve-week FBI training program in which he had
learned how to classify and examine fingerprints. He also
stated that he was assigned to the Elkhart County Sheriff’s
Department Crime Laboratory after attending the Integrated
Indiana Law Enforcement Crime Scene Training School in the
fall of 2000. Additionally, he testified:
No. 16-1621                                                      5



          Q: … And in the lab as a full time detective tech-
          nician, is it one of your responsibilities to exam-
          ine as well [as] compare fingerprints?
          A: Yes, it is.
          Q: Based upon your experience, have you been
          able to make fingerprint comparisons in the
          past several years?
          A: Yes, I have.
          Q: Any idea how many comparisons you’ve
          made?
          A: Not right off the top of my head. Several — maybe
          100 or so.
          Q: … Do you also have training and experience
          in attempting to recover latent prints from a
          crime scene?
          A: Yes.
          Q: Is that part of your responsibilities at the
          sheriff’s department?

          A: Yes, it is.[4]
    Detective Chapman then explained how he compared
Ms. Canen’s known print card to the latent print taken from
Sailor’s apartment and stated that the latent print matched
Ms. Canen’s    known     print.    On     cross-examination,
Ms. Canen’s attorney did not question Detective Chapman


4   R.30-1 at 132–33 (emphasis added).
6                                                              No. 16-1621

about his qualifications, nor did he offer a witness to refute
his conclusion.
   The jury convicted both Ms. Canen and Royer. The court
imposed a fifty-five year sentence on Ms. Canen. The Indiana
                                                                         5
Court of Appeals affirmed her conviction on direct appeal,
                                                           6
and the Indiana Supreme Court denied transfer.


                                        C.
   In August 2009, after exhausting her direct appeals,
Ms. Canen filed a petition for state postconviction relief
              7
(“PCR”). As part of her PCR, Ms. Canen’s attorney retained
an expert, Kathleen Bright-Birnbaum, to analyze the finger-
print evidence. Ms. Bright-Birnbaum is certified in latent fin-
gerprint examination, and her review excluded Ms. Canen as
the source of the fingerprint.
    Detective Chapman re-examined the evidence and also
concluded that he had erred in his previous finding. He testi-
fied as to this conclusion during the PCR hearing. When
asked why his opinion had changed, he stated that “part of
it” was additional training on latent fingerprint identification
                                                       8
received in 2006 (after Ms. Canen’s trial). He also stated that
he had more experience “[l]ooking at a lot of prints” since he


5   R.30-3 at 2.
6   Id.; Canen v. State, 860 N.E.2d 591 (Ind. 2006).
7   Indiana Post-Conviction Relief Rule 1.
8   R.30-2 at 29; see also id. at 22.
No. 16-1621                                                   7

                                       9
conducted the initial analysis. Detective Chapman explained
that when he had testified at trial about his experience, he was
                                                              10
referring to his experience with “known” or “inked” prints.
He simply had not reviewed as many latent prints as sug-
                                           11
gested by his initial testimony. When asked if he ever con-
sidered saying “maybe [he] shouldn’t” do the comparison,
                                                    12
Detective Chapman testified, “Yes.” Nonetheless, he ex-
plained that he did not bring this to someone’s attention be-
                                                         13
cause he “was trying to help out Elkhart City.”
    The State then requested a continuance in the PCR pro-
ceeding to allow the Indiana State Police Laboratory (“State
Police”) to examine the fingerprint evidence. The State Police
excluded Ms. Canen as the source of the latent print. The court
then granted Ms. Canen’s PCR petition; it concluded that
Ms. Canen’s exclusion as the source of the latent print consti-
tuted newly discovered evidence. Her conviction was va-
           14
cated. She was released after over seven years of confine-
           15
ment.




9   Id. at 29.
10   Id. at 32–33.
11   Compare R.30-1 at 132, with R.30-2 at 32–33.
12   R.30-2 at 33.
13   Id.
14   R.30-3 at 8.
15   See id.
8                                                      No. 16-1621

                               D.
   In this subsequent civil action in the federal district court,
Ms. Canen sought money damages. Her complaint under 42
U.S.C. § 1983 alleged that Detective Chapman had violated
her right to due process under Brady v. Maryland, 373 U.S. 83
(1963), when he held himself out as an expert in fingerprint
identification but failed to inform anyone that he lacked the
qualifications necessary to examine latent fingerprints.
   On cross-motions for summary judgment, the district
court granted judgment in favor of Detective Chapman. The
court expressed “doubts” as to whether Detective Chapman’s
inexperience was “suppressed for purposes of Brady” because
the evidence was potentially “available to [Ms.] Canen
                                                  16
through the exercise of reasonable diligence.” The district
court did not resolve that issue, however, because it believed
that, in any event, Detective Chapman was immune from suit.
   The district court based its determination of immunity on
two grounds. First, the district court noted that Detective
Chapman enjoyed absolute immunity for his allegedly mis-
leading testimony that he had made “maybe 100 or so” fin-
                        17
gerprint comparisons. The court also held that Detective
Chapman was entitled to qualified immunity. In this respect,
the court focused its analysis on the second prong of the qual-
ified immunity test: whether the constitutional right was
clearly established at the time of the alleged violation. Specif-
ically, the court held that Ms. Canen had failed to establish


16   R.62 at 21.
17   Id. at 22 n.6.
No. 16-1621                                                              9

“whether the violative nature of [Chapman’s] particular con-
                                 18
duct is clearly established.”


                                      II
                            DISCUSSION
    We review a district court’s decision granting summary
judgment de novo. McDonald v. Hardy, 821 F.3d 882, 888 (7th
Cir. 2016). “Summary judgment is appropriate when, after
construing the record in the light most favorable to the non-
moving party, we conclude that no reasonable jury could rule
in favor of the nonmoving party.” Bagwe v. Sedgwick Claims
Mgmt. Servs., 811 F.3d 866, 879 (7th Cir. 2016).


                                      A.
    We first examine whether Detective Chapman is entitled
to qualified immunity. “Qualified immunity shields federal
and state officials from money damages unless a plaintiff
pleads facts showing (1) that the official violated a statutory
or constitutional right, and (2) that the right was ‘clearly es-
tablished’ at the time of the challenged conduct.” Ashcroft v.
al-Kidd, 563 U.S. 731, 735 (2011) (emphasis added). The district
court declined to answer definitively the first inquiry and fo-
cused on the second. In doing so, the court acted well within
its discretion. See id. (explaining that courts may address the
prongs in either order).



18Id. at 25 (emphasis and alteration in original) (internal quotation marks
omitted) (quoting Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)).
10                                                   No. 16-1621

    For a right to be clearly established, “existing precedent
must have placed the statutory or constitutional question be-
yond debate.” Reichle v. Howards, 132 S. Ct. 2088, 2093 (2012)
(internal quotation marks omitted) (quoting al-Kidd, 563 U.S.
at 741). In order to carry that burden, Ms. Canen must “show
either a reasonably analogous case that has both articulated
the right at issue and applied it to a factual circumstance sim-
ilar to the one at hand or that the violation was so obvious that
a reasonable person necessarily would have recognized it as
a violation of the law.” Chan v. Wodnicki, 123 F.3d 1005, 1008
(7th Cir. 1997). Because the inquiry is aimed at determining
whether a reasonable person in the officer’s position would
have understood his actions to be against the law at the time
he acted, the Supreme Court has stressed that the right at is-
sue must be articulated at a meaningful level of particularity.
White v. Pauly, No. 16-67, slip op. at 6 (U.S. Jan. 9, 2017). This
requirement does not mean that a plaintiff must be able to
point to a case “on all fours” with the defendant officer’s al-
leged misconduct. But there must be settled authority that
would cause him to understand the illegality of the action. See
Mullenix v. Luna, 136 S. Ct. 305, 308 (2015).
    Ms. Canen notes that the right that she asserts here is
rooted in Brady v. Maryland, 373 U.S. 83 (1963). There, the Su-
preme Court established the general proposition that a pros-
ecutor’s suppression of exculpatory evidence violates the Due
Process Clause of the Fourteenth Amendment. Ms. Canen
also correctly notes that subsequent case law has established
clearly that the Brady doctrine applies equally to both excul-
patory and impeachment evidence. Kyles v. Whitley, 514 U.S.
419, 433 (1995). The mere invocation of these general princi-
ples is insufficient. Rather, we must refine our inquiry and ex-
amine whether, at the time of Ms. Canen’s criminal trial, the
No. 16-1621                                                     11

law clearly required someone in Detective Chapman’s situa-
tion to declare voluntarily his minimal training in evaluating
latent finger prints.
    In an effort to meet this burden, Ms. Canen invites our at-
tention to Newsome v. McCabe, 256 F.3d 747 (7th Cir. 2001), a
case involving exculpatory Brady evidence. In Newsome, the
police failed to alert the prosecutor to the fact that the finger-
prints from the crime scene did not match the defendant’s. In
our analysis, we asked whether it was “clearly established …
that police could not withhold from prosecutors exculpatory
information about fingerprints” and came to the unremarka-
ble conclusion that, having failed to provide the defense with
clearly exculpatory information, the officer could not claim
qualified immunity. Id. at 752.
    Newsome, however, cannot carry the day for Ms. Canen.
The evidence at issue in this case is of a substantially different
kind than the evidence in Newsome. In Newsome, the sup-
pressed evidence clearly violated Brady because it had direct
exculpatory value; the fingerprint analysis excluded the de-
fendant as the source of an incriminating fingerprint. By con-
trast, the right asserted here is of an entirely different ilk; the
Detective took the stand and stated his job, his experience,
and his conclusions about the latent prints that he was tasked
with analyzing. He simply did not disparage his testimony by
volunteering that he lacked the training that most witnesses
who testify about latent fingerprints have.
    Ms. Canen also invites our attention to a number of cases
involving Brady violations rooted in the suppression of im-
peachment evidence. We find these cases meaningfully dis-
tinguishable for three reasons. First, under the Indiana Rules
of Evidence, Detective Chapman’s testimony was admissible.
12                                                 No. 16-1621

Expert testimony in Indiana is governed by Indiana Rule of
Evidence 702, which states:
       (a) A witness who is qualified as an expert by
           knowledge, skill, experience, training, or ed-
           ucation may testify in the form of an opinion
           or otherwise if the expert’s scientific, tech-
           nical, or other specialized knowledge will
           help the trier of fact to understand the evi-
           dence or to determine a fact in issue.
       (b) Expert scientific testimony is admissible
           only if the court is satisfied that the expert
           testimony rests upon reliable scientific prin-
           ciples.
Ind. R. Evid. 702. The Indiana Supreme Court has clarified
that, under the Indiana Rules of Evidence, “[n]o precise quan-
tum of knowledge is required if the witness shows a sufficient
acquaintance with the subject.” Fox v. State, 506 N.E.2d 1090,
1095 (Ind. 1987). Rather, “[t]he determination of whether a
witness is qualified to testify as an expert is within the sound
discretion of the trial court whose rulings will not be dis-
turbed absent an abuse of discretion.” Id. “As such, a witness
may qualify as an expert on the basis of practical experience
alone,” Kubsch v. State, 784 N.E.2d 905, 921 (Ind. 2003), and
“[a] lack of extensive formal training or experience goes to the
weight of the expert testimony rather than to its admissibil-
ity,” White v. State, 547 N.E.2d 831, 837 (Ind. 1989). Accord-
No. 16-1621                                                               13

ingly, Detective Chapman, an officer trained in known finger-
                              19
print analysis by the FBI and the Integrated Indiana Law En-
                                                   20
forcement Crime Scene Training School, and who had per-
                                          21
formed latent fingerprint retrieval and latent fingerprint ex-
                              22
aminations in the past, qualified as an expert under Indi-
ana’s rules of evidence and his testimony was admissible.
    Second, both the prosecution and defense declined to
probe the weight of Detective Chapman’s testimony. For ex-
ample, having established Detective Chapman’s qualifica-
tions, the first mention of latent prints proceeded as follows:
            Q: Okay. I’d like to show you what has been —
            actually, before we do that. Let’s talk a little bit
            about fingerprints. Do you also have training
            and experience in attempting to recover latent
            prints from a crime scene?
            A: Yes.
            Q: Is that part of your responsibilities at the
            sheriff’s department?




19   R.36-11 at 2–3.
20   Id. at 5.
21 R.42-1 at 5 (“Part of my duties as a patrolman included dusting for and
retrieving fingerprint impressions from crime scenes.”).
22 Id. at 6 (“[F]rom time to time, I was asked to examine latent fingerprints

that were taken from a crime scene and compare those fingerprints to
‘known prints.’”); see also R.42-2 at 27.
14                                                           No. 16-1621


              A: Yes, it is.[23]
Similarly, Detective Chapman’s cross-examination focused
on the number of points of comparison needed for a success-
                                                                         24
ful match to be established, not his training or experience. At
bottom, the prosecution and both defense lawyers elected not
to ask Detective Chapman to identify the differences between
latent and known fingerprints, or his formal training in one
discipline verses the other.
    Finally, the cases cited by Ms. Canen all involve disabili-
ties of a very different kind than that presented by the instant
         25
facts. For example, in United States v. Banks, 546 F.3d 507 (7th
Cir. 2008), this Court ordered a new trial when it learned that
the chemist who tested the drugs at issue in the case was un-
der investigation for possible misconduct at the time of her
trial testimony. Id. at 509, 513. Similarly, in State v. Davila, 357
P.3d 636 (Wash. 2015), the Washington Supreme Court found
that the termination of a DNA specialist for incompetence
was favorable impeachment evidence under Brady. Id. at 638,
       26
643. Finally, in State v. Proctor, 595 S.E.2d 476 (S.C. 2004), the
Supreme Court of South Carolina found that the trial court
had erred in denying the defendant a hearing on his claim that


23   R.30-1 at 133.
24   See id. at 148–51.
25 We note that these cases are pure Brady claims, rather than §   1983 claims
arising from a Brady violation.
26The court declined to find a violation of Brady because the suppressed
impeachment evidence was not material. State v. Davila, 357 P.3d 636, 648–
49 (Wash. 2015).
No. 16-1621                                                             15

                                                                   27
the state suppressed evidence of a DNA lab’s error rate. Id.
at 479.
   In marked contrast, Detective Chapman’s conduct and
background present none of the issues outlined above. He
                                                          28
was not under investigation at the time of trial. Moreover,
he had not been fired for incompetence, nor is there any indi-
cation in the record that he was incompetent. Lastly, there
was no evidence that he had a particularly high error rate. De-
tective Chapman simply had none of the affirmative disabili-
ties outlined in the cases cited by Ms. Canen.
    Ultimately, Ms. Canen has pointed us to no case that es-
tablishes the legal principle that an officer is obliged to reveal
the limitations on his training when he has stated his back-
ground, such as it is, and then exposed himself to cross-exam-
ination by the defense. We accordingly see no reason to con-
clude that Detective Chapman’s failure to declare affirma-
tively his lack of training in latent fingerprint evaluation vio-
lated any clearly established right.


                                   B.
    To the extent that Ms. Canen’s allegation focuses on De-
tective Chapman’s actual testimony and his preparation for




27 The court nonetheless found the nondisclosure was not material. State
v. Proctor, 595 S.E.2d 476, 480 (S.C. 2004).
28 Detective Chapman was disciplined and forbidden from assisting other

agencies with fingerprint identification only after disavowing his previ-
ous fingerprint identification in this case. R.42-2 at 26.
16                                                            No. 16-1621

that testimony, he also is protected by the traditional absolute
immunity accorded to witnesses at a judicial proceeding.
    It is long-established that witnesses enjoy absolute im-
munity, Briscoe v. LaHue, 460 U.S. 325, 330–33 (1983), and we
have acknowledged that this protection covers the prepara-
tion of testimony as well as its actual delivery in court, New-
some v. McCabe, 319 F.3d 301, 304 (7th Cir. 2003). The rule is
designed to aid the search for truth by limiting any fear of re-
crimination, which in turn decreases any attendant motiva-
                                                             29
tion to self-censor. See Briscoe, 460 U.S. at 332–33.


                               Conclusion
    The district court correctly granted summary judgment
for Detective Chapman. Accordingly, we affirm the judgment
of the district court.
                                                              AFFIRMED




29 Ms. Canen’s invocation of Manning v. Miller, 355 F.3d 1028 (7th Cir.
2004), does not alter this rule. That case involved FBI investigators actively
colluding with a witness to commit perjury—“behavior that [went] well
beyond testimony given at trial.” Id. at 1032–33.